Response to After-Final Arguments
Cont. 7b) and 12)
The proposed amendment to claim 1 with respect to the limitation of cancelled claim 8 has been entered; however the amended claim 1 with the limitation remains rejected as noted in the Final Office action. 
Applicant asserts “…the Patent Office addresses this subject matter merely by asserting “[i]t would have been obvious to one of ordinary skill in the art to be motivated to use Kuwata's range of a-lactalbumin in human milk in Wu's method to provide sufficient amount of a-lactalbumin enriched whey protein product (extract) comprising the sphingomyelin in human milk for known health benefits for infants.” See Office Action, page 4. 
However, this is merely conclusory and insufficient to establish the alleged obviousness of the sphingomyelin concentration. Kuwata at most merely “discloses formulated milk comprising a-lactalbumin ('763, pg. 6, In. 40-42) for infants analogous to human milk ('763, pg. 3, pg. 5, In. 34-37)” as asserted by the Patent Office. The Patent Office fails to explain why this disclosure renders the claimed sphingomyelin concentration of at least 57 mg/L obvious…”.
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.  The instant claims are method claims, hence Wu as modified by Kuwata uses like materials in a like manner as claimed as discussed in the Final Rejection mailed on 06/15/2022; it would therefore be expected modified Wu’s infant formula (synthetic nutritional composition) will have the same characteristics claimed, particularly modified Wu’s infant formula (synthetic nutritional composition) the sphingomyelin in a concentration of at least 57 mg/L, absent a showing of unexpected results. 
The Examiner maintains the rejections set forth in the Final Rejections. No claims are allowed. 
/HONG T YOO/               Primary Examiner, Art Unit 1792